Bart M. Carrig, Esq. City Attorney, Little Falls
You have asked whether a city may amend its charter by local law to revise the penalties for violations of local regulations.
A city is authorized to adopt local laws, which are consistent with the provisions of the Constitution and with general State laws, revising its charter (Municipal Home Rule Law, § 10[i][ii][c][1]) and providing for the enforcement of local regulations by prescribing that violations are to constitute misdemeanors, offenses or infractions punishable by civil penalty, fine, forfeiture or imprisonment (id., § 10[4][b]). Here there is no barrier to adopting a local law to modify provisions of the city charter since the charter is not a general law. A general law is defined as "a state statute which in terms and effect applies alike to all * * * cities" (id., § 2[5]). Since your charter applies only to the city of Little Falls the existing penalty provision is not a general law within the home rule definition. The city has authority to local law to establish penalties for violations of local regulations. Therefore, the city may adopt a local law amending its charter in relation to the penalties imposed for violations of local regulations.
We conclude that a city may amend its charter by local law to revise the penalties for violations of local regulations.